DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: frame 1 and top 2 as cited in para. 0047 and extension 56 as cited in para. 0052.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5-6 objected to because of the following informalities:  
Claim 5 cites “same as second perimeter” which should be “same as the second perimeter”
Claim 6 cites “is larger that the second perimeter” which should be “larger than the second perimeter”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 cites “the first perimeter of the first receiving arm is the same as second perimeter of the second receiving arm” but it is unclear if the first and second perimeter are one and the same. If it is saying the size of the perimeter, the claim should say “the same size as the second perimeter”. Claim 13 has the same deficiency. For the purposes of examination, the Examiner interprets the claim to mean that it is the same size.   
Claim 11 cites “a first receiving arm”, “a first position on the flat vertical base member”, and “a second position on the flat vertical base member”, which are the exact names for the first receiving arm, the first position on the flat vertical base member, and the second position on the flat vertical base member in claim 3. This causes confusion 
Claim 14 recites the limitation "the second receiving arm" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends on claim 1, 9, and 11, which has not claimed of a second receiving arm. 
Claim 20 cites “removing the first queen bee cage from the first queen bee receiving element”, however, there is no previous step that placed a first queen bee cage into the first queen bee receiving element since claim 20 only refers back to claim 18. It would not be possible to remove an object that was not first placed there. It seems that claim 20 is actually dependent on claim 19 and thus, for the purposes of examination, the Examiner interprets claim 20 to be “The method of claim 19 further comprising…” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, and 19- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 1,479,751), hereinafter Smith.
Regarding claim 1, Smith teaches of an apparatus for securing a queen bee cage containing a new queen bee within a beehive (p. 1 lines 10-19, apparatus is for introducing a queen bee within a beehive) comprises:
a flat vertical base member (Fig. 3, sheet 11) having a top, a bottom (top and bottom of sheet 11), a front surface (Fig. 3, surface facing towards the bee frame is the front surface) and a rear surface (surface facing away from the bee frame);
a hook element (Fig. 1, spring finger 18) extending from the top of the flat vertical base member (hook 18 extends from top of the flat vertical base 10); and
a first queen bee cage receiving element (Fig. 1, top shelf above opening 17 and the bottom compartment with sheet metal 120) extending from the front surface of the flat vertical base member (extends from the front surface of the flat vertical base member 11), configured to hold a queen bee cage therein (Fig. 3, can hold a reception cage 16).

Regarding claim 2, Smith teaches of the invention in claim 1, and wherein the hook element (18) is configured to extend over an edge of a beehive frame (p. 2 lines 6-

Regarding claim 3, Smith teaches of the invention in claim 1, and wherein (Annotated Fig. 1 below) the first queen bee cage receiving element (top shelf and bottom compartment) comprises a first receiving arm (arm circled in Annotated Fig. 1 below) extending from a first position on the flat vertical base member (first position at the top of the flat vertical base member 11) to a second position on the flat vertical base member (second position on the flat vertical base member 11 near the bottom end of the arm).

    PNG
    media_image1.png
    350
    239
    media_image1.png
    Greyscale
 
Annotated Fig. 1

Regarding claim 4, Smith teaches of the invention in claim 3, and wherein (Annotated Fig. 1 above) the first queen bee cage receiving element (top shelf and bottom compartment) comprises a second receiving arm extending from a third position 

Regarding claim 5, Smith teaches of the invention in claim 4, and wherein (Annotated Fig. 1) the first receiving arm (circled arm) comprises a first perimeter (has a first perimeter) and the second receiving arm comprises a second perimeter (second arm on the right side has a second perimeter), wherein the first perimeter of the first receiving arm is the same size as second perimeter of the second receiving arm (same sizes).

Regarding claim 6, Smith is interpreted in the alternative for claims 3 and 4 as followed: 
Regarding claim 3, Smith teaches of the invention in claim 1, and wherein (Annotated Fig. 1 above) the first queen bee cage receiving element (top shelf and bottom compartment) comprises a first receiving arm (horizontal arm that has opening 17) extending from a first position on the flat vertical base member (first position at the left side of the horizontal arm on the flat vertical base member 11) to a second position on the flat vertical base member (second position on the flat vertical base member 11 near the right end of the arm).
Regarding claim 4, Smith teaches of the invention in claim 3, wherein (Annotated Fig. 1 above) the first queen bee cage receiving element (top shelf and bottom compartment) comprises a second receiving arm extending from a third position on the 
Therefore, regarding claim 6, Smith teaches of the invention in claim 4 in the alternative above, and wherein (Annotated Fig. 1 above) the first receiving arm (horizontal arm) comprises a first perimeter (has a first perimeter) and the second receiving arm (arm in the circle) comprises a second perimeter (has a second perimeter), wherein the first perimeter of the first receiving arm is larger than the second perimeter of the second receiving arm (first perimeter of the horizontal arm is larger than the second perimeter of the arm in the circle).

Regarding claim 7, Smith teaches of the invention in claim 1, and wherein (Fig. 3) the first queen bee cage receiving element (top shelf and bottom compartment) is shaped to receive a first queen bee cage of a first shape (a queen bee cage of a first shape can fit in the top shelf, such as the reception cage 16) and further wherein the first queen bee cage receiving element is shaped to receive a second queen bee cage of a second shape, wherein the first shape and the second shape are different (can hold a second queen bee cage of a second shape that is different from the first shape, such as a longer queen bee cage than the reception cage 16).

Regarding claim 8, Smith teaches of the invention in claim 1, and further comprising (Annotated Fig. 1):


Regarding claim 9, Smith is interpreted in the alternative for claim 1 as followed: 
Smith teaches of an apparatus for securing a queen bee cage containing a new queen bee within a beehive (p. 1 lines 10-19, apparatus is for introducing a queen bee within a beehive) comprises:
a flat vertical base member (Fig. 3, sheet 11) having a top, a bottom (top and bottom of sheet 11), a front surface (Fig. 1, surface facing towards the bee frame is the front surface) and a rear surface (surface facing away from the bee frame);
a hook element (Fig. 1, spring finger 18) extending from the top of the flat vertical base member (hook 18 extends from top of the flat vertical base 10); and
a first queen bee cage receiving element (Fig. 1, bottom compartment with sheet metal 120) extending from the front surface of the flat vertical base member (extends from the front surface of the flat vertical base member 11), configured to hold a queen bee cage therein (Fig. 3, can hold a reception cage 16).
Therefore, regarding claim 9, Smith teaches of the invention in claim 1 in the alternative above, and further comprising (Fig. 1):
a second queen bee cage receiving element (top shelf) disposed adjacent the first queen bee cage receiving element (top shelf is adjacent the bottom compartment).

Regarding claim 10, Smith teaches of the invention in claim 9, and wherein the second queen bee cage receiving element (top shelf) is disposed above the first queen bee cage element (second queen bee cage receiving element is above the bottom compartment).

Regarding claim 11, Smith teaches of the invention in claim 9, and wherein (Annotated Fig. 1) the second queen bee cage receiving element (top shelf) comprises a first receiving arm (circled arm) extending from a first position on the flat vertical base member to a second position on the flat vertical base member (extends from a first position to a second position on the flat vertical base member 11).

Regarding claim 12, Smith teaches of the invention in claim 11, and wherein the second queen bee cage receiving element (top shelf) comprises a second receiving arm (the arm similar to the circled arm on the right side) extending from a third position on the flat vertical base member to a fourth position on the flat vertical base member (extends from a third to a fourth position in the flat vertical base member 11).

Regarding claim 13, Smith teaches of the invention in claim 11, and wherein (Annotated Fig. 1) the first receiving arm (circled arm) has a first perimeter (has a first perimeter) and the second receiving arm (arm on the right side) has a second perimeter (has a second perimeter), wherein the first perimeter is the same as the second perimeter (the first and second perimeter is the same size).

Regarding claim 14, Smith is interpreted in the alternative for claim 11 as followed: 
Regarding claim 11, Smith teaches of the invention in claim 9, and wherein (Annotated Fig. 1) the second queen bee cage receiving element (top shelf) comprises a first receiving arm (horizontal arm with opening 17) extending from a first position on the flat vertical base member to a second position on the flat vertical base member (extends from a first position to a second position on the flat vertical base member 11).
Therefore, regarding claim 14, Smith teaches of the invention in claim 11, and wherein (Annotated Fig. 1) the first receiving arm (horizontal arm) has a first perimeter (has a first perimeter) and the second receiving arm (circled arm) has a second perimeter (has a second perimeter), wherein the first perimeter is larger than the second perimeter (first perimeter is larger than the second).

Regarding claim 15, Smith teaches of the invention in claim 11, and wherein the first receiving arm and the second receiving arm are configured to hold a queen bee cage that has a tapered shape (Fig. 3, first receiving arm and the second receiving arm is able to hole a queen bee cage with a tapered shape).

Regarding claim 16, Smith teaches of the invention in claim 9, and further comprising (Annotated Fig. 1):
an extension arm (circled arm) extending from a side of the flat vertical base member (extends from the front surface of the flat vertical base member 11), wherein 

Regarding claim 17, Smith teaches of the invention in claim 9, and wherein the first queen bee cage receiving element (bottom compartment) is shaped to receive a first queen bee cage of a first shape (can hold a queen bee cage of a first shape) and further wherein the first queen bee cage receiving element is shaped to receive a second queen bee cage of a second shape wherein the first shape and the second shape are different (Fig. 3, can hold a queen bee cage of a second shape that is different from the first shape).

	Regarding claim 19, Smith teaches of a method of using the apparatus of claim 1 (as cited in claim 1 above) comprising the steps of:
placing a first queen bee cage of a first shape having a first queen bee therein within the first queen bee receiving element (Fig. 3, first queen bee cage 16 can have a queen bee therein and is placed within the top shelf of the first queen bee receiving element); and
hooking the apparatus on a frame within a beehive (page 2 lines 6-12, by using the spring finger 18, the apparatus is hooked on a frame within the beehive).

Regarding claim 20, Smith teaches of the method of claim 19 further comprising the steps of:

placing a second queen bee cage of a second shape having a second queen bee therein within the first queen bee receiving element, wherein the second shape is different than the first shape (can place another queen bee cage of a second shape having a second queen bee therein within the top shelf of the first queen bee receiving element, wherein the second shape is different from the first shape of the queen bee cage 16, especially since there is free vertical and horizontal space on the top shelf as seen in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 1,479,751), hereinafter Smith.
Regarding claim 18, Smith teaches of the invention in claim 1, and wherein the first queen bee cage receiving element (top shelf and bottom compartment) comprises an area of material thinner than the remainder of the first queen bee cage receiving element (bottom compartment has protruding sheets 120 that is thinner than the thicker walls of top shelf). 

It would have been obvious to one having, ordinary skill in the art at the time the invention was made to the protruding sheets 120 separable by being configured to be cut by a cutting device at the line pointed at in Annotated Fig. 1 above in order to make the bottom compartment bigger or replace the walls of the bottom compartment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647